Citation Nr: 0309701	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
August 1971. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, MI. 

The veteran and his spouse testified at a hearing before a 
hearing officer at the RO in September 2000.  In March 2001, 
the veteran testified at the RO before the undersigned 
Veterans Law Judge.  Transcripts of both hearings have been 
associated with the claims folder.

The Board remanded the veteran's claim for additional 
development in June 2001, and the case was returned to the 
Board for further appellate action in May 2003.


REMAND

Following completion of development ordered in a Board 
remand, the originating agency is required to review the 
case.  If any benefit sought on appeal remains denied, the 
originating agency is required to issue a Supplemental 
Statement of the Case concerning the additional development 
in accordance with the provisions of 38 C.F.R. § 19.31 
(2002).

38 C.F.R. § 19.31 (2002) provides that a Supplemental 
Statement of the Case will be furnished to the appellant and 
his or her representative, if any, when additional pertinent 
evidence is received after a statement of the case or the 
most recent supplemental statement of the case has been 
issued.  

In this case, the last Supplemental Statement of the Case 
pertinent to the issue of entitlement to an initial rating in 
excess of 30 percent for PTSD, was issued in August 2000.  In 
June 2001 the Board remanded the veteran's claim for 
additional development.  The record reveals that the RO 
contacted the veteran by letter and  requested him to sign a 
release allowing the RO to obtain identified private medical 
records pertinent to his claim.  The RO also scheduled the 
veteran for a VA examination of his PTSD.  The veteran did 
not respond to the RO's development letter or appear for the 
scheduled examination.  The RO returned the case to the Board 
without providing the veteran with a Supplemental Statement 
of the Case.

The veteran's representative has requested that the Board 
remand the case to the RO for the issuance of a Supplemental 
Statement of the Case.  The Board agrees that the veteran 
should be informed of the development attempted by the RO and 
be afforded an opportunity to present additional evidence and 
argument.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should issue a Supplemental 
Statement of the Case informing the 
veteran of its attempted development of 
his claim pursuant to the Board's remand 
and of the consequences of his failure to 
respond to the development letter and to 
appear for the scheduled examination.  
The veteran and his representative should 
be afforded an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


